DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
2.	Applicant's arguments filed 8/25/2022 have been fully considered but they are not persuasive. 
Applicant argues that the cited references do not disclose the limitations.  The Office disagrees.  The combination of the cited references render the limitations as obvious.
For claims 2, 12, 13, First, Applicant argues that the references do not disclose the limitations related to identify … a predetermined idle period.  The Office disagrees.
Kim discloses a dead time (0108), and that it was well known in the art as shown in FIG. 24 that  examples of static preambles where the DQS symbol is driven to a static state prior to the start of data transfer … device waits until the DQS is stable (consistent with a timing parameter included in the device specification) before transferring data (0109).  The amount of time (e.g., number of clock cycles) required for the preamble is specified in the memory device specification (0110).
	Next, Applicant argues that the cited references do not disclose the limitations related to  in response to the event… outputting a timing reference signal.. following the predetermined idle period, a timing parameter … using the timing reference signal.  The Office disagrees.
Kim discloses device waits until the DQS is stable (consistent with a timing parameter included in the device specification) before transferring data (0109); a programmable preamble length (0111).   FIG. 25 depicts examples of toggling preambles.  Instead of switching the DQS signal to a low (or other "static") state during the preamble time, as depicted in FIG. 24, prior to the transfer of data the DQS signal begins to switch between a high and low signal during the preamble time--with the intent to reduce the preamble time at the faster (DDR3) speeds. In FIG. 25, examples of a toggling preamble are depicted for both an edge aligned DQS 2502 (e.g. for a "read" operation") (0110).  This disclosure permits systems to determine for their then current memory environment, the optimal preamble length  (PL) and therefore the permitting achievement of the optional bandwidth available--with reduced preamble times resulting in increased system bus bandwidth and overall performance (0111).   PL programmed into the mode register 2704 will vary … be updated periodically … (0112).    Preambles programmed into the mode register 2904 to vary the preamble … to operate at the optimal performance (e.g. minimum "dead cycles"/maximum bandwidth) at all times (0115, Fig. 29).  a toggling preamble length (TPL) table 3204 (0119, Fig. 32).

	Next, Applicant argues that the cited references do not disclose to calibrate a value, … and receive the data transferred … in dependence on the calibrated value of the timing parameter.  The Office disagrees.
	Using the broadest reasonable interpretation of “to calibrate a value,” “a timing parameter,”  “calibrated value,” and “the timing parameter” in view of the specification, Welker406 renders obvious these limitations.  Welker406 discloses A read calibration performed by the read calibration circuit 18 to determine the total delay for the data strobes and/or associated data to return to the memory controller 12. The control/calculation circuit 16 will use the results from the read calibration circuit 18 (0016).  a read test is performed for all memory devices… In step 34 the read test determines a read loop delay, or read delay, for each memory device. (0017)… to generate a differential delay for each memory device. In a step 38, for each memory device other than the prime memory device the differential delay is added for that memory device to the programmed write test start time of the prime memory device (0017).   difference in read loop delays between memory devices can be any amount of time. In summary, FIG. 3 illustrates the latency associated with the assertion and response to a read command and how the return of the DQS data strobe signal can vary between each memory device in the system memory 15 (0018).  To measure the clock signal skew that exists between the various memory devices of the system, a determination is made during reads as to how much delay is present between the various memory devices as read information is returned back to the memory controller 12…  applying an offset (i.e. the clock skew) between the various memory devices to the predetermined start point (0021)… A read calibration circuit is provided for determining a read delay for each of a plurality of memory devices from signals received from the memory devices during read tests (0024).
	One of ordinary skill in the art would have been motivated to combine Kim with Welker406 to render obvious, these limitations related to calibration.. in dependence on the calibrated value of the timing parameter.  Welker406, as both references relate to memory calibration and data strobe signals.  Welker406 relates to A read calibration circuit is provided for determining a read delay for each of a plurality of memory devices from signals received from the memory devices during read tests (0024) and FIG. 3 illustrates the latency associated with the assertion and response to a read command and how the return of the DQS data strobe signal can vary between each memory device in the system memory 15 (0018), applying an offset (i.e. the clock skew) between the various memory devices to the predetermined start point, all but one of the start points may be calculated by the memory controller on the fly (i.e. created during a memory controller calibration mode of operation (0021).   Welker also describes solutions to well known issues by disclosing JEDEC specification that describes a write leveling sequence that allows the DDR controller to calibrate the launch time of the DQS strobe signal and associated data bits such that they will arrive from the memory controller to the DRAM within a required timing window (0007).  Kim relates to dead time on a bus when data strobe signals begin to switch and cannot be reliable… and addressing strobe preamble time (0108) and with the intent to reduce the preamble time at the faster (DDR3) speeds (0110).
	Applicant’s arguments for dependent claims are based on arguments for their respective base independent claims 2, 12, 13, which are addressed above.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.

4.	Claims  2-5, 8-11, 12, 13, 14-16,19-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US 20110055671) and in view of Welker (US 20100293406)

Claim 2. Kim discloses a memory controller to a control a memory device (e.g.,   a memory controller 1702 (or memory hub device) transferring data back and forth with a memory device 1704, 0098 Fig. 17), the memory controller comprising:
circuitry to identify an event where the memory device has not transferred data for a least a predetermined idle period (e.g., memory device returns to the idle state 402, 0079 Fig. 5;  the memory device is in an idle state and, while the memory device is in an idle state, the DLL control block is turned off (or frozen). In this state, when the control block 210 is turned off, 0084 Fig. 8)(In addition, Kim discloses a dead time (0108), and that it was well known in the art, FIG. 24 include examples of static preambles where the DQS symbol is driven to a static state prior to the start of data transfer … device waits until the DQS is stable (consistent with a timing parameter included in the device specification) before transferring data (0109).  The amount of time (e.g., number of clock cycles) required for the preamble is specified in the memory device specification (0110)); 
circuitry to cause, in response to the event, the memory device to commence outputting of a specified timing reference signal prior to transfer of data following passage of the predetermined idle period (e.g., The first read command 2802a is directed to a memory device in memory rank A and upon receiving the read command 2802a the DQS 2806 preamble is started and begins toggling., 0113 Fig. 28)(In addition, Kim discloses device waits until the DQS is stable (consistent with a timing parameter included in the device specification) before transferring data (0109); a programmable preamble length (0111).   FIG. 25 depicts two examples of toggling preambles.  Instead of switching the DQS signal to a low (or other "static") state during the preamble time, as depicted in FIG. 24, prior to the transfer of data the DQS signal begins to switch between a high and low signal during the preamble time--with the intent to reduce the preamble time at the faster (DDR3) speeds. In FIG. 25, examples of a toggling preamble are depicted for both an edge aligned DQS 2502 (e.g. for a "read" operation") (0110).  This disclosure permits systems to determine for their then current memory environment, the optimal preamble length and therefore the permitting achievement of the optional bandwidth available--with reduced preamble times resulting in increased system bus bandwidth and overall performance (0111).   PL programmed into the mode register 2704 will vary … be updated periodically … (0112).    Preambles programmed into the mode register 2904 to vary the preamble … to operate at the optimal performance (e.g. minimum "dead cycles"/maximum bandwidth) at all times (0115, Fig. 29).  a toggling preamble length (TPL) table 3204 (0119, Fig. 32)); 

Kim does not disclose, but Welker discloses
circuitry to calibrate a value of a timing parameter in the memory controller using the specified timing reference signal (e.g., A read calibration is performed by the read calibration circuit 18 to determine the total delay for the data strobes and/or associated data to return to the memory controller 12, 0013- 0016 Fig. 1) (In addition, To measure the clock signal skew that exists between the various memory devices of the system, a determination is made during reads as to how much delay is present between the various memory devices as read information is returned back to the memory controller 12…  applying an offset (i.e. the clock skew) between the various memory devices to the predetermined start point (0021)…); and
circuitry to receive the data transferred from the memory device following passage of the predetermined idle period in dependence on the calibrated value of the timing parameter (e.g.,  The starting point to validate information for the other memory devices is calibrated based on the knowledge of skew between the memory devices after a read calibration sequence is performed. To measure the clock signal skew that exists between the various memory devices of the system, a determination is made during reads as to how much delay is present between the various memory devices as read information is returned back to the memory controller 12…created during a memory controller calibration mode of operation, 0021)( In addition, Welker406 discloses these limitations related to calibration.  Welker406 discloses A read calibration performed by the read calibration circuit 18 to determine the total delay for the data strobes and/or associated data to return to the memory controller 12. The control/calculation circuit 16 will use the results from the read calibration circuit 18 (0016).  a read test is performed for all memory devices… In step 34 the read test determines a read loop delay, or read delay, for each memory device. (0017)… to generate a differential delay for each memory device. In a step 38, for each memory device other than the prime memory device the differential delay is added for that memory device to the programmed write test start time of the prime memory device (0017).   difference in read loop delays between memory devices can be any amount of time. In summary, FIG. 3 illustrates the latency associated with the assertion and response to a read command and how the return of the DQS data strobe signal can vary between each memory device in the system memory 15 (0018).  To measure the clock signal skew that exists between the various memory devices of the system, a determination is made during reads as to how much delay is present between the various memory devices as read information is returned back to the memory controller 12…  applying an offset (i.e. the clock skew) between the various memory devices to the predetermined start point (0021)… A read calibration circuit is provided for determining a read delay for each of a plurality of memory devices from signals received from the memory devices during read tests (0024).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory controller and memory devices with premables as disclosed by Kim, with Welker, providing the benefit of a software program may be used to program the starting point of the prime memory device without any knowledge of the clock skew that exists between the other memory devices of the system. Thus, great flexibility for a board level designer is provided… permits modifications to the physical layout of a memory system board without negatively impacting the ability to compensate for clock skew that is directly attributable to the routing or placement of the memory devices within the memory system (0021).  In addition, One of ordinary skill in the art would have been motivated to combine Kim with Welker406 to render obvious, these limitations related to calibration.. in dependence on the calibrated value of the timing parameter.  Welker406, as both references relate to memory calibration and data strobe signals.  Welker406 relates to A read calibration circuit is provided for determining a read delay for each of a plurality of memory devices from signals received from the memory devices during read tests (0024) and FIG. 3 illustrates the latency associated with the assertion and response to a read command and how the return of the DQS data strobe signal can vary between each memory device in the system memory 15 (0018), applying an offset (i.e. the clock skew) between the various memory devices to the predetermined start point, all but one of the start points may be calculated by the memory controller on the fly (i.e. created during a memory controller calibration mode of operation (0021).   Welker also describes solutions to well known issues by disclosing JEDEC specification that describes a write leveling sequence that allows the DDR controller to calibrate the launch time of the DQS strobe signal and associated data bits such that they will arrive from the memory controller to the DRAM within a required timing window (0007).  Kim relates to dead time on a bus when data strobe signals begin to switch and cannot be reliable… and addressing strobe preamble time (0108) and with the intent to reduce the preamble time at the faster (DDR3) speeds (0110).

Claim 3. Kim discloses wherein: the memory device is a first memory device and the data is first data; the circuitry to receive the data from the first memory device is to receive the first data via a signal path (e.g., memory rank A … the data is sent by the sourcing device on the DQ bus 2810, 0114 Fig. 28); 
the memory controller is also to control a second memory device; the circuitry to receive is further to receive second data from the second memory device, also via the signal path (e.g.,  FIG. 28 also depicts a subsequent (second) read command 2802b directed to a memory device in memory rank B and upon receiving the read command 2802b, 0113);

Claim 4. Kim discloses wherein: the memory controller further comprises circuitry to transmit a first read command to the first memory device via a command signal path and to transmit a second read command to the second memory device via the command signal path; the first data is to be received by the memory controller responsive to the first read command and the second data is to be received by the memory controller responsive to the second read command (e.g.,  first read command 2802a… a subsequent (second) read command 2802b directed to a memory device in memory rank B , 0113 Fig. 28; the memory device initiates the DLL variable delay adjustments by turning on the DLL control path (also referred to herein as a DLL feedback loop), 0073); 
; and 
the predetermined idle period comprises a time period associated with a rank switch (e.g., read operations (and the converse), as well as when bus transfers take place from varying "ranks" of memory on the bus--many, if not all of which requiring that the strobe be sourced from different device(s) on the bus thereby increasing unusable and/or "dead time" on the bus. , 0108).

Claim 5. Kim discloses 
wherein the memory device is a first memory device, wherein the memory controller is also to control a second memory device (e.g., memory rank A… a second read command 2808b directed to a memory device in memory rank B , 0114, Fig. 28; FIG. 24, a memory controller 2402 and a memory device 2404, 0109) and 
wherein the predetermined idle period is satisfied by a condition in which the memory controller accesses data from the first memory device immediately following receipt of data from the second memory device (e.g.,  the capturing upon completion of a data strobe preamble time, wherein the completion of the data strobe preamble time indicates that the data strobe signal has achieved a steady switching state and is measured from receipt of a command on the command receiver; and programmable preamble control circuitry in communication with the data strobe driver for determining when the data strobe preamble is completed, 0005; number of preamble cycles to be programmable so that the preamble time is selected based on the current conditions--e.g. less preamble time is utilized when the bus is operating at a lower speed or has a lighter load., 0108).

Claim 8. Kim discloses wherein the specified timing reference signal comprises a toggling pattern of a predetermined number of cycles (e.g., DQS example of a toggling preamble, with the preamble time being indicated as "P.sub.N-1". As shown in FIG. 26, the preamble time can be programmed to vary from one to "N" based on variations in applications, 0111).

Claim 9. Kim discloses wherein the memory controller further comprises circuitry to program a mode register of the memory device with a value, wherein the specified timing reference signal comprises a toggling pattern, and wherein a number of cycles of the toggling pattern is dependent on the value in the mode register (e.g., the PL programmed into the mode register 2704 will vary based on the environment during initialization and may be updated periodically based on memory loading changes and/or when the environmental conditions change., 0112, the mode register 2904 to vary the preamble in a manner which will allow the system and specifically the memory interface to operate at the optimal performance (e.g. minimum "dead cycles"/maximum bandwidth) at all times, 0115, Fig. 29).

Claim 10. Kim discloses the memory controller further comprises error detection circuitry to couple to the memory device
via an error detection information signal path; and the specified timing reference signal is to be received by the memory controller via the error detection information signal path (e.g., a memory device implements CMD/ADDR parity (or any other error control coding such as cyclical redundancy check ("CRC") error detection and correction (EDC) and/or other means) to validate the integrity of received address and commands, 0089; a memory device that improves data integrity by preventing data associated with a faulty command from being written to memory, 0067).

Claim 11. Kim discloses 
the memory controller further comprises circuitry to issue a request for a read operation to the memory device, the data to be received by the memory controller in response to the request for the read operation (e.g., a memory access command (e.g., a read, write, refresh) then the command is sent to the array control 106 which interfaces with the memory array to complete the command., 0074 Fig. 1); and
the circuitry to cause the memory device to commence outputting is to cause the memory controller to selectively transmit information with the request to cause the memory device to commence outputting the specified timing reference signal (e.g., FIG. 28 depicts a read command 2802a being processed at a memory device having a PL of one. The first read command 2802a is directed to a memory device in memory rank A and upon receiving the read command 2802a the DQS 2806 preamble is started and begins toggling., 0113).

Claim 12. Kim discloses A memory controller to a control a memory device, wherein the memory controller is to couple to the memory device via a command path, a data path and an error detection information transmission path (e.g.,   a memory controller 1702 (or memory hub device) transferring data back and forth with a memory device 1704, 0098 Fig. 17), the memory controller comprising:
circuitry to identify an event where the memory device has not transferred data for a least a predetermined idle period  (e.g., memory device returns to the idle state 402, 0079 Fig. 5;  the memory device is in an idle state and, while the memory device is in an idle state, the DLL control block is turned off (or frozen). In this state, when the control block 210 is turned off, 0084 Fig. 8) (In addition, Kim discloses a dead time (0108), and that it was well known in the art, FIG. 24 include examples of static preambles where the DQS symbol is driven to a static state prior to the start of data transfer … device waits until the DQS is stable (consistent with a timing parameter included in the device specification) before transferring data (0109).  The amount of time (e.g., number of clock cycles) required for the preamble is specified in the memory device specification (0110));; 
circuitry to cause, in response to the event, the memory device to commence outputting of a specified timing reference signal via the error detection information transmission path prior to transfer of the data by the memory device to the memory controller following passage of the predetermined idle period, wherein the specified timing reference signal comprises a toggling pattern (e.g., The first read command 2802a is directed to a memory device in memory rank A and upon receiving the read command 2802a the DQS 2806 preamble is started and begins toggling., 0113 Fig. 28) (In addition, Kim discloses device waits until the DQS is stable (consistent with a timing parameter included in the device specification) before transferring data (0109); a programmable preamble length (0111).   FIG. 25 depicts two examples of toggling preambles.  Instead of switching the DQS signal to a low (or other "static") state during the preamble time, as depicted in FIG. 24, prior to the transfer of data the DQS signal begins to switch between a high and low signal during the preamble time--with the intent to reduce the preamble time at the faster (DDR3) speeds. In FIG. 25, examples of a toggling preamble are depicted for both an edge aligned DQS 2502 (e.g. for a "read" operation") (0110).  This innovation permits systems to determine for their then current memory environment, the optimal preamble length and therefore the permitting achievement of the optional bandwidth available--with reduced preamble times resulting in increased system bus bandwidth and overall performance (0111).   PL programmed into the mode register 2704 will vary … be updated periodically … (0112).    Preambles programmed into the mode register 2904 to vary the preamble … to operate at the optimal performance (e.g. minimum "dead cycles"/maximum bandwidth) at all times (0115, Fig. 29).  a toggling preamble length (TPL) table 3204 (0119, Fig. 32)); 

Kim does not disclose, but Welker discloses
circuitry to calibrate a value of a timing parameter in the memory controller using the specified timing reference signal (e.g., A read calibration is performed by the read calibration circuit 18 to determine the total delay for the data strobes and/or associated data to return to the memory controller 12, 0013- 0016 Fig. 1) (In addition, To measure the clock signal skew that exists between the various memory devices of the system, a determination is made during reads as to how much delay is present between the various memory devices as read information is returned back to the memory controller 12…  applying an offset (i.e. the clock skew) between the various memory devices to the predetermined start point (0021)…);; and
circuitry to receive the transfer of the data from the memory device using circuitry dependent to sample the data path according to timing dependent on the calibrated value of the timing parameter (e.g.,  The starting point to validate information for the other memory devices is calibrated based on the knowledge of skew between the memory devices after a read calibration sequence is performed. To measure the clock signal skew that exists between the various memory devices of the system, a determination is made during reads as to how much delay is present between the various memory devices as read information is returned back to the memory controller 12…created during a memory controller calibration mode of operation, 0021) ( In addition, Welker406 discloses these limitations related to calibration.  Welker406 discloses A read calibration performed by the read calibration circuit 18 to determine the total delay for the data strobes and/or associated data to return to the memory controller 12. The control/calculation circuit 16 will use the results from the read calibration circuit 18 (0016).  a read test is performed for all memory devices… In step 34 the read test determines a read loop delay, or read delay, for each memory device. (0017)… to generate a differential delay for each memory device. In a step 38, for each memory device other than the prime memory device the differential delay is added for that memory device to the programmed write test start time of the prime memory device (0017).   difference in read loop delays between memory devices can be any amount of time. In summary, FIG. 3 illustrates the latency associated with the assertion and response to a read command and how the return of the DQS data strobe signal can vary between each memory device in the system memory 15 (0018).  To measure the clock signal skew that exists between the various memory devices of the system, a determination is made during reads as to how much delay is present between the various memory devices as read information is returned back to the memory controller 12…  applying an offset (i.e. the clock skew) between the various memory devices to the predetermined start point (0021)… A read calibration circuit is provided for determining a read delay for each of a plurality of memory devices from signals received from the memory devices during read tests (0024).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory controller and memory devices with premables as disclosed by Kim, with Welker, providing the benefit of a software program may be used to program the starting point of the prime memory device without any knowledge of the clock skew that exists between the other memory devices of the system. Thus, great flexibility for a board level designer is provided… permits modifications to the physical layout of a memory system board without negatively impacting the ability to compensate for clock skew that is directly attributable to the routing or placement of the memory devices within the memory system (0021).   In addition, One of ordinary skill in the art would have been motivated to combine Kim with Welker406 to render obvious, these limitations related to calibration.. in dependence on the calibrated value of the timing parameter.  Welker406, as both references relate to memory calibration and data strobe signals.  Welker406 relates to A read calibration circuit is provided for determining a read delay for each of a plurality of memory devices from signals received from the memory devices during read tests (0024) and FIG. 3 illustrates the latency associated with the assertion and response to a read command and how the return of the DQS data strobe signal can vary between each memory device in the system memory 15 (0018), applying an offset (i.e. the clock skew) between the various memory devices to the predetermined start point, all but one of the start points may be calculated by the memory controller on the fly (i.e. created during a memory controller calibration mode of operation (0021).   Welker also describes solutions to well known issues by disclosing JEDEC specification that describes a write leveling sequence that allows the DDR controller to calibrate the launch time of the DQS strobe signal and associated data bits such that they will arrive from the memory controller to the DRAM within a required timing window (0007).  Kim relates to dead time on a bus when data strobe signals begin to switch and cannot be reliable… and addressing strobe preamble time (0108) and with the intent to reduce the preamble time at the faster (DDR3) speeds (0110).

Claim 13. Kim discloses A method of operating a memory controller, the memory controller to a control a memory device(e.g.,   a memory controller 1702 (or memory hub device) transferring data back and forth with a memory device 1704, 0098 Fig. 17), the method comprising, with circuitry of the memory controller:
 	identifying an event where memory device has not transferred data for a least a predetermined idle period (e.g., memory device returns to the idle state 402, 0079 Fig. 5;  the memory device is in an idle state and, while the memory device is in an idle state, the DLL control block is turned off (or frozen). In this state, when the control block 210 is turned off, 0084 Fig. 8) (In addition, Kim discloses a dead time (0108), and that it was well known in the art, FIG. 24 include examples of static preambles where the DQS symbol is driven to a static state prior to the start of data transfer … device waits until the DQS is stable (consistent with a timing parameter included in the device specification) before transferring data (0109).  The amount of time (e.g., number of clock cycles) required for the preamble is specified in the memory device specification (0110));
 causing, in response to the event, the memory device to commence outputting of a specified timing reference signal prior to transfer of data following passage of the predetermined idle period (e.g., The first read command 2802a is directed to a memory device in memory rank A and upon receiving the read command 2802a the DQS 2806 preamble is started and begins toggling., 0113 Fig. 28) (In addition, Kim discloses device waits until the DQS is stable (consistent with a timing parameter included in the device specification) before transferring data (0109); a programmable preamble length (0111).   FIG. 25 depicts two examples of toggling preambles.  Instead of switching the DQS signal to a low (or other "static") state during the preamble time, as depicted in FIG. 24, prior to the transfer of data the DQS signal begins to switch between a high and low signal during the preamble time--with the intent to reduce the preamble time at the faster (DDR3) speeds. In FIG. 25, examples of a toggling preamble are depicted for both an edge aligned DQS 2502 (e.g. for a "read" operation") (0110).  This innovation permits systems to determine for their then current memory environment, the optimal preamble length and therefore the permitting achievement of the optional bandwidth available--with reduced preamble times resulting in increased system bus bandwidth and overall performance (0111).   PL programmed into the mode register 2704 will vary … be updated periodically … (0112).    Preambles programmed into the mode register 2904 to vary the preamble … to operate at the optimal performance (e.g. minimum "dead cycles"/maximum bandwidth) at all times (0115, Fig. 29).  a toggling preamble length (TPL) table 3204 (0119, Fig. 32)); 

Kim does not disclose, but Welker discloses
calibrating a value of a timing parameter in the memory controller using the specified timing reference signal (e.g., A read calibration is performed by the read calibration circuit 18 to determine the total delay for the data strobes and/or associated data to return to the memory controller 12, 0013- 0016 Fig. 1) (In addition, To measure the clock signal skew that exists between the various memory devices of the system, a determination is made during reads as to how much delay is present between the various memory devices as read information is returned back to the memory controller 12…  applying an offset (i.e. the clock skew) between the various memory devices to the predetermined start point (0021)…); and
receiving the data transferred from the memory device following passage of the predetermined idle period in dependence on the calibrated value of the timing parameter (e.g.,  The starting point to validate information for the other memory devices is calibrated based on the knowledge of skew between the memory devices after a read calibration sequence is performed. To measure the clock signal skew that exists between the various memory devices of the system, a determination is made during reads as to how much delay is present between the various memory devices as read information is returned back to the memory controller 12…created during a memory controller calibration mode of operation, 0021) ( In addition, Welker406 discloses these limitations related to calibration.  Welker406 discloses A read calibration performed by the read calibration circuit 18 to determine the total delay for the data strobes and/or associated data to return to the memory controller 12. The control/calculation circuit 16 will use the results from the read calibration circuit 18 (0016).  a read test is performed for all memory devices… In step 34 the read test determines a read loop delay, or read delay, for each memory device. (0017)… to generate a differential delay for each memory device. In a step 38, for each memory device other than the prime memory device the differential delay is added for that memory device to the programmed write test start time of the prime memory device (0017).   difference in read loop delays between memory devices can be any amount of time. In summary, FIG. 3 illustrates the latency associated with the assertion and response to a read command and how the return of the DQS data strobe signal can vary between each memory device in the system memory 15 (0018).  To measure the clock signal skew that exists between the various memory devices of the system, a determination is made during reads as to how much delay is present between the various memory devices as read information is returned back to the memory controller 12…  applying an offset (i.e. the clock skew) between the various memory devices to the predetermined start point (0021)… A read calibration circuit is provided for determining a read delay for each of a plurality of memory devices from signals received from the memory devices during read tests (0024).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory controller and memory devices with premables as disclosed by Kim, with Welker, providing the benefit of a software program may be used to program the starting point of the prime memory device without any knowledge of the clock skew that exists between the other memory devices of the system. Thus, great flexibility for a board level designer is provided… permits modifications to the physical layout of a memory system board without negatively impacting the ability to compensate for clock skew that is directly attributable to the routing or placement of the memory devices within the memory system (0021).  In addition, One of ordinary skill in the art would have been motivated to combine Kim with Welker406 to render obvious, these limitations related to calibration.. in dependence on the calibrated value of the timing parameter.  Welker406, as both references relate to memory calibration and data strobe signals.  Welker406 relates to A read calibration circuit is provided for determining a read delay for each of a plurality of memory devices from signals received from the memory devices during read tests (0024) and FIG. 3 illustrates the latency associated with the assertion and response to a read command and how the return of the DQS data strobe signal can vary between each memory device in the system memory 15 (0018), applying an offset (i.e. the clock skew) between the various memory devices to the predetermined start point, all but one of the start points may be calculated by the memory controller on the fly (i.e. created during a memory controller calibration mode of operation (0021).   Welker also describes solutions to well known issues by disclosing JEDEC specification that describes a write leveling sequence that allows the DDR controller to calibrate the launch time of the DQS strobe signal and associated data bits such that they will arrive from the memory controller to the DRAM within a required timing window (0007).  Kim relates to dead time on a bus when data strobe signals begin to switch and cannot be reliable… and addressing strobe preamble time (0108) and with the intent to reduce the preamble time at the faster (DDR3) speeds (0110).


Claim 14 is rejected for reasons similar to claim 3 (see above).
Claim 15 is rejected for reasons similar to claim 4 (see above).
Claim 16 is rejected for reasons similar to claim 5 (see above).
Claim 19 is rejected for reasons similar to claim 8 (see above).
Claim 20 is rejected for reasons similar to claim 9 (see above).
Claim 21 is rejected for reasons similar to claim 10 (see above).
Claim 22 is rejected for reasons similar to claim 11 (see above).

5.	Claims 6, 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US 20110055671) and in view of Welker (US 20100293406), and further in view of Welker (US 20110249522)(hereinafter “Welker522”)

Claim 6.  Kim in view of Welker does not disclose, but Welker522 discloses
wherein the value of the timing parameter comprises a value of a sampling phase, and wherein the circuitry to calibrate is to identify and store a first sampling phase value, according to which the circuitry to receive is to sample data from the first memory device, and a second sampling phase value, according to which the circuitry to receive is to sample data from the second memory device (e.g., a calibration mode is entered to begin calibration of gating signal GATE_DQS. At step 54, data comprising a first calibration pattern is determined and written to a location in memory 12…  the first calibration pattern to the location in memory… , 0026; writing a second calibration data pattern to a register in the memory controller, the second calibration data pattern being equal to the first portion of the first calibration data pattern, and the second calibration pattern not being equal to the second portion of the first calibration data pattern; setting a time delay of the gating signal to a first value; reading the first calibration data pattern from the memory to the memory controller; comparing the first calibration data pattern to the second calibration data pattern, 0015).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory controller and memory devices with premables as disclosed by Kim, with Welker, with Welker522, providing the benefit of Prior to reading data from a memory, such as memory 12 of FIG. 1, the timing of signals between memory 12 and memory controller 18 should be synchronized (see Welker522, 0025) for calibrating data capture in a memory controller (0002, 0013).
Claim 17 is rejected for reasons similar to claim 6 (see above).

6.	Claims 7, 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US 20110055671) and in view of Welker (US 20100293406), and further in view of Minuhin (US 6233107)

Claim 7. Kim in view of Welker does not disclose, but Minuhin discloses 
wherein the timing parameter corresponds to a sampling clock, and wherein the circuitry to receive comprises a receiver circuit that is to sample a data path according to the sampling clock (e.g., sampler 28 (as shown on FIG. 2) that is controlled by the sampling clock on signal path 166., col 5:25-30).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory controller and memory devices with premables as disclosed by Kim, with Welker, with Minuhin, providing the benefit of improvements of self-synchronization and, therefore, the reliability of such channels and of overall computer data storage (see Minuhin, col 1:20-22).

Claim 18 is rejected for reasons similar to claim 7 (see above).






Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135